J-A04006-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

THOMAS M. MANIDIS,                             :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                   Appellant                   :
                                               :
            v.                                 :
                                               :
RENEE K. MANIDIS,                              :
                                               :
                   Appellee                    :   No. 1023 EDA 2019


                 Appeal from the Order Dated February 28, 2019
                 in the Court of Common Pleas of Chester County
                     Civil Division at No(s): No. 2018-08943-DI

BEFORE:      PANELLA, P.J., STRASSBURGER, J.* and COLINS, J.*

CONCURRING MEMORANDUM BY STRASSBURGER, J.:FILED APRIL 24, 2020

        Given the current state of the law, I am constrained to join the

Majority Memorandum. Were I writing on a clean slate, I would quash this

appeal as interlocutory.

        The Majority herein determines that Appellant’s claim is an appealable

final order for our review, citing Scoggins v. Scoggins, 555 A.2d 1314,

1317 n.3 (Pa. Super. 1989), “because it disposes of all economic claims

arising under the divorce complaint.”          Majority at 4.   Indeed, Scoggins

supports such a proposition.           However, I disagree with the conclusion

reached in Scoggins and its related authority that, in divorce cases, an




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A04006-20



order that solely determines that the court lacks personal jurisdiction is a

final order.

      To date, no final divorce decree has been entered in the instant case.

Because the appealed-from February 28, 2019 order does not dispose of all

issues, I would find that it is interlocutory and thus not appealable.

      As colorfully explained by then-Justice, later Chief Justice, Henry X.

O’Brien, “[i]t is more important to prevent the chaos inherent in bifurcated,

trifurcated, and multifurcated appeals than it is to correct each mistake of a

trial court the moment it occurs.” Calabrese v. Collier Twp. Mun. Auth.,

248 A.2d 236, 238 (Pa. 1968) (O'Brien, J., dissenting); see also Hession

Condemnation Case, 242 A.2d 432, 437 (Pa. 1968) (O'Brien, J.,

dissenting) (“The bifurcated appeal foisted upon the courts can only be

termed a judicial Hydra. Would that a Hercules could appear ... to slay this

monster.”). Accordingly, I would hold that an outstanding issue remains in

the present case and quash this appeal as interlocutory.

      Yet given the current state of the law, this Court has jurisdiction over

the merits of this appeal, and I join the Majority Memorandum.




                                     -2-